          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

SYLVESTER 0. BARBEE
ADC #131311                                               PLAINTIFF

v.                     No. 5:18-cv-280-DPM

KEITH L. WADDLE, Hearing Officer,
ADC; CHRISTOPHER A. WILLIAMS,
Hearing Officer, ADC; DANIEL WAYNE
GOLDEN, Hearing Officer, ADC; KIMBERLY
A. RILEY, Lieutenant, ADC; WENDY KELLEY,
Director, ADC; L. DYKE, Warden of Security
Operations, Tucker Unit, ADC; PAGE, Warden,
Tucker Unit, ADC; and RAYMOND NAYLOR,
Disciplinary Hearing Administrator                   DEFENDANTS

                           JUDGMENT
     Barbee's complaint is dismissed without prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
